Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-9 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a photosensitive imaging surface including: a plurality of layers of semiconductor material forming an extended photodiode structure; and barriers formed on one layer of the plurality of layers that act to block optical radiation transmission and charge transfer through the one layer.

Claims 10-13 are allowable over the prior art of record because the prior art of record fails to teach or suggest a method including: applying an electric field to a photosensitive imaging device to charge a surface of the device with charge originating within a photodiode structure on which the surface is formed; and preventing lateral movement of charge through the surface with barriers formed in the surface.

Claims 14 and 15 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing a printing apparatus including: a photosensitive imaging surface provided by an extended photodiode structure; a charging element to apply an electric field to cause movement of charge towards a face of the photosensitive imaging surface; and barriers formed in the extended photodiode structure to prevent lateral movement of charge within the photosensitive imaging surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaner (US 11,239,381 B2) disclose photodiode structured photosensitive imaging surfaces, methods and apparatus.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
August 29, 2022